Citation Nr: 1507833	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for plantar warts and callouses of feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Virtual VA and Virtual Benefits Management System (VBMS) electronic claims files contain additional documents pertinent to the present appeal, to include the February 2015 Informal Hearing Presentation submitted by the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to obtain an updated VA examination report for plantar warts and callouses of feet.  When the record contains evidence to show that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In this case, the Veteran was last afforded a VA examination through QTC Medical Services in connection with his service-connected plantar warts and callouses of feet in May 2008, which was almost seven years ago.  Since then, the Veteran submitted private treatment records dated in 2009 which document his diagnosis of metatarsalgia and findings of tenderness over the metatarsal area of both feet and over the calcaneus.  In light of these indications of record of worsened symptomatology for the service-connected for plantar warts and callouses of feet, an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of this service-connected disability, to include any limitation of function.

Revised provisions for evaluating the skin were enacted in October 23, 2008 and these provisions are only applicable to claims received on or after that date.  Because the Veteran filed an informal claim for a compensable rating for his service-connected plantar warts and callouses of feet in February 2008, these revisions do not apply to the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, the Veteran's claim will be considered under the criteria effective as of the date of his claim.  See 38 C.F.R. § 4.118, Diagnostic Code 7819 (prior to October 23, 2008). 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment, examination, and relevant medical records pertaining to his service-connected plantar warts and callouses of feet since 2009.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected plantar warts and callouses of feet.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner must report all signs and symptoms necessary for rating the Veteran's plantar warts and callouses of feet, under the rating criteria prior to October 23, 2008.  In particular, the examiner should (1) distinguish symptomatology associated with the service-connected disability from other nonservice-connected disabilities affecting the feet, or state that such disassociation cannot be done (2) provide the amount of surface area, measured in square inches, involved with the plantar warts and callouses of feet, (3) identify any associated scars, and if present, note if superficial, unstable, and/or painful, and (4) determine if there is any limitation of function of either foot due to the service-connected plantar warts and callouses of feet.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing these actions, conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development has been completed and if the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




